DETAILED ACTION

The applicant amended claims 1, 8, 10, 13, 17, and 20 in the amendment received on 06-21-2022.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  In response to applicant's argument that manufacturing applications systems and industrial automation tasks are not taught, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

B. Applicant's argument with respect to claims 1-20, regarding storing, via the processor, a third set of data in a database, wherein the third set of data comprises the second set of data organized with respect an application specific metric of the plurality of application specific metrics for each manufacturing application system of the plurality of manufacturing application systems is not persuasive.  Mermoud teaches storing, via the processor, a third set of data in a database, wherein the third set of data comprises the second set of data organized with respect an application specific metric of the plurality of application specific metrics for each manufacturing application system of the plurality of manufacturing application systems, (i.e., section 0011 teaches creating a combination metrics of the two datasets or aggregated metrics of measurements.  It combines the aggregated metrics with measurements associated with measurements of each of other networks in the system; furthermore section 0031 teaches organizing data per node to support several metrics).  Thus, Mermoud still meet the scope of the limitations as currently claimed.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 5-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mermoud et al. (US 20190372859 A1).

With respect to claim 1, Mermoud teaches receiving, via a processor, a first set of data associated with a plurality of application- specific metrics corresponding to a plurality of manufacturing application systems, (i.e., section 0011 teaches receiving metrics dataset; section 0048 teaches application metrics).  Mermoud teaches wherein the plurality of manufacturing applications systems is configured control one or more operations of one or more components configured to perform one or more industrial automation tasks, and wherein the plurality of application specific metrics corresponds to one or more operating parameters associated with the one or more operations performed by the one or more components, (i.e., section 0055 teaches controlling to adjust operations; section 0044 teaches components configured to perform automation tasks; section 0041 teaches data may be from network operations).  Mermoud teaches receiving, via the processor, a second set of data from the one or more components, wherein the second set of data comprises at least one measurement associated with the one or more operations, (i.e., section 0011 teaches measurements associated with the device dataset; section 0041 teaches data may be from network operations).  Mermoud teaches storing, via the processor, a third set of data in a database, wherein the third set of data comprises the second set of data organized with respect an application specific metric of the plurality of application specific metrics for each manufacturing application system of the plurality of manufacturing application systems, (i.e., section 0011 teaches creating a combination metrics of the two datasets). Mermoud teaches determining, via the processor, one or more correlations between the first set of data and the second set of data, (i.e., section 0010-0011 teaches using model to analyze monitored data; see also section 0047-0048; section 0087 teaches threshold values).  Mermoud teaches identifying, via the processor, one or more boundary conditions associated with the one or more operating parameters based on the one or more correlations between the first set of data and the second set of data, (i.e., section 0040 teaches trend analysis; section 0048 teaches correlations; section 0087 teaches model data or boundaries).   Mermoud teaches analyzing, via the processor, the third set of data with respect to one or more boundary conditions, wherein the one or more boundary conditions are associated with the one or more components operating according to the one or more operating parameters monitored by the one or more manufacturing application systems, (i.e., section 0010-0011 teaches using model to analyze monitored data; see also section 0047-0048; section 0087 teaches threshold values).  Mermoud teaches sending, via the processor, one or more alerts to a computing device in response to the one or more components operating outside the one or more boundary conditions, (i.e., section 0087 teaches sending alerts).

With respect to claim 2, Mermoud teaches wherein the computing device is configured to generate one or more visualizations indicative of the one or more alerts, (i.e., section 0069 visualized alerts).

With respect to claim 3, Mermoud teaches wherein the second set of data comprises one or more log files comprising one or more operational parameters related to a central processing unit (CPU), an amount of memory, an amount of disk usage, an input/output (IO) throughput, a heap size, a thread count, a hypertext transfer protocol (HTTP) request count, a number of transactions per second, an average response time, a Java database connectivity (JDBC) connection count, a garbage collector, an amount of order, parallel unit procedure, or any combination thereof, (i.e., section 0045 teaches log files).

With respect to claim 5, Mermoud teaches wherein the one or more components comprise one or more sensors, one or more actuators, one or more controllers, one or more machines, or any combination thereof, (i.e., section 0029 teaches network controllers).

With respect to claim 6, Mermoud teaches comprising detecting that the one or more components are operating outside the one or more boundary conditions based on one or more memory limitations associated with the one or more components, one or more processing time delays associated with the one or more components, one or more processing powers used by the one or more components, or any combination thereof, (i.e., section 0087 teaches threshold values).

With respect to claim 7, Mermoud teaches wherein the third set of data comprises one or more health parameters of each of the components, (i.e., section 0002 teaches health parameter).

With respect to claim 8, Mermoud teaches determining the one or more boundary conditions based on the one or more correlations, (i.e., section 0040 teaches trend analysis; section 0048 teaches correlations; section 0087 teaches model data or boundaries).

With respect to claim 9, Mermoud teaches comprising adjusting one or more operations associated with the one or more components or the one or more manufacturing application systems in response to the one or more components operating outside the one or more boundary conditions, (i.e., section 0087 teaches initiating corrective measures).

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 11, Mermoud teaches wherein the one or more parameters comprise disk space, lag time, memory, processing power usage, latency, or any combination thereof, (i.e., section 0013 teaches monitoring power consumption).

With respect to claim 12, Mermoud teaches wherein the monitoring system is configured to receive the first set of data and the second set of data as a data export from an additional database communicatively coupled to an additional monitoring system locally connected to the one or more components, (i.e., fig. 1b shows database a separate entity which exports data).

With respect to claim 13, Mermoud teaches wherein the monitoring system is configured to: perform trend analyses; determine the one or more correlations based on the trend analyses; and identify the one or more boundary conditions based on the one or more correlations, (i.e., section 0040 teaches trend analysis; section 0048 teaches correlations; section 0087 teaches model data or boundaries).

With respect to claim 14, Mermoud teaches wherein the monitoring system is configured to use machine learning to perform the trend analyses, determine the one or more correlations, identify the one or more boundary conditions, predict one or more future events associated with the one or more boundary conditions, provide one or more recommendations to prevent the one or more future events, or any combination thereof, (i.e., section 0011 teaches machine learning).

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 16, Mermoud teaches wherein the monitoring system is configured to output an alert to a computing device of a user representative of an indication of the one or more boundary conditions or a recommendation to prevent approaching the one or more boundary conditions, (i.e., section 0087 teaches alerts and initiating corrective measures).

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 20, Mermoud teaches wherein the plurality of application-specific metrics comprise a lag time, an amount of memory, an amount of processing power usage, an amount of disk space, a measure of latency, or any combination thereof, (i.e., section 0013 teaches monitoring power consumption).

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mermoud et al. (US 20190372859 A1) in view of Trenholm et al. (WO 2015/188275 A1).

With respect to claim 4, Mermoud discloses the claimed subject matter as discussed above except wherein the one or more manufacturing application systems comprises a manufacturing execution system (MES), a manufacturing operations management (MOM) system, or both.  However, Trenholm teaches wherein the one or more manufacturing application systems comprises a manufacturing execution system (MES), a manufacturing operations management (MOM) system, or both, (i.e., section 0094 teaches MES) in order to process sensor data and provide dynamic reallocation (abstract).  Therefore, based on Mermoud in view of Trenholm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Trenholm to the system of Mermoud in order to process sensor data and provide dynamic reallocation.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447